IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DEVIN L. TROTTER,                            §
                                                 §   No. 264, 2016
           Defendant Below                       §
           Appellant,                            §
                                                 §   Court Below: Superior Court
           v.                                    §   of the State of Delaware
                                                 §
    STATE OF DELAWARE,                           §   Cr. ID. No. 1502012432
                                                 §
           Plaintiff Below,                      §
           Appellee.                             §

                                 Submitted: April 12, 2017
                                 Decided:   April 18, 2017

Before STRINE, Chief Justice; VALIHURA, VAUGHN, and SEITZ, Justices;
SLIGHTS, Vice Chancellor,* constituting the Court en Banc.

                                             ORDER

          This is a case with a complicated record, and the single issue of colorable

merit on appeal is whether defendant Devin Trotter’s motion to suppress was

improperly denied. But the bottom line is that the police had probable cause, based

on the totality of the circumstances as reasonably perceived by the key officer, to

believe that Trotter, at the very least, illegally concealed a deadly weapon, and thus

had grounds not just to detain Trotter, but also to arrest him. For that reason, the

Superior Court properly denied the motion to suppress.




*
    Sitting by designation under Del. Const. art. IV, § 12.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                               BY THE COURT:
                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                 2